El Juez Asociado Señob HtjtchisoN,
emitió la opinión del tribunal.
 El artículo 448 del Código de Enjuiciamiento Criminal (Estatutos de 1911, sección 6494) dispone lo siguiente:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
"1. Cuando una persona haya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de sesenta días desde su deten-ción. . . ”
En el presente caso se radicó una acusación por el delito de homicidio involuntario más de seis meses después de arrestarse al acusado, y el juez de distrito declaró sin lugar una moción para que se sobreseyera la acusación. La mo-ción fue discutida en el momento de leérsele la acusación al peticionario, mas no se presentó prueba alguna. Incumbía al fiscal justificar por qué había dejado de radicar la acusa-ción dentro del período fijado por el estatuto. La moción debió haber sido declarada con lugar, a menos que el hecho admitido o aquellos hechos de que la corte podía tomar cono-cimiento judicial equivalieran a justa causa para la demora. La transcripción de la vista no demuestra que durante la discusión oral algunos hechos fuesen admitidos expresamente o aducidos sin objeción alguna. Al terminarse la discusión, *257se concedió a cada una de las partes nn término de cinco días para presentar nn memorándum. El acnsado radicó el snyo al quinto día. El fiscal lo archivó nna semana despnés.
Del memorándum presentado por el acusado se desprende que el fiscal de distrito en su disensión oral se basó en el becbo de que cuando asumió los deberes de su cargo bailó sin terminar una investigación anterior y se vió precisado a terminarla. Aparentemente esto fué cuanto el fiscal demos-tró en aquel entonces. Desde luego, tal demostración fué in-adecuada. El fiscal indica en su memorándum, presentado tardíamente, que él terminó la investigación y radicó la acu-sación dentro de sesenta días después de asumir los deberes de su cargo. Esto puede o no ser una explicación suficiente de la demora ocurrida después que se bizo cargo de su em-pleo. Evidentemente no explica la inactividad de su prede-cesor en el cargo. La cuestión en controversia era por qué no se babía radicado una acusación dentro del período esta-tutario y no quién era responsable de la demora. El acu-sado fué arrestado el 25 de marzo de 1933 o antes.' El fiscal en su memorándum replicó: que a la fecba en que el acusado cometió el supuesto delito, homicidio involuntario era un de-lito grave; que una ley aprobada el 4 de mayo de 1933, que empezó a regir el 3 de agosto, bizo que el homicidio invo-luntario fuese un delito menos grave; y que la acusación fué presentada en 2 de octubre, o sea dentro de sesenta días, a contar de la fecba en que fué posible imputar la comisión del delito como menos grave. Admitiendo, sin resolverlo, que el efecto de esta ley fué convertir en delitos menos graves los delitos graves cometidos con anterioridad a su aprobación, y que el juez de distrito pudo considerar esta idea concebida posteriormente, en ausencia de algo que demuestre que el fiscal de distrito anterior hubiese sido influido por ella, no podemos convenir en que la aprobación de tal ley dentro de sesenta días después del arresto fuera excusa suficiente para una demora de unos cinco meses, incluyendo los sesenta días transcurridos después que empezó a regir la ley. En ver-*258dad, ello no era justificación para dejar de archivar una acu-sación dentro de los sesenta días que sucedieron al arresto del acusado.
El fiscal en su memorándum también manifestó que du-rante los meses de mayo, junio y julio el fiscal de distrito anterior había estado ocupado, de acuerdo con instrucciones recibidas del Procurador General, en la investigación de máquinas automáticas (slot machines) y que durante julio, agosto y septiembre la corte se hallaba en vacaciones. Ad-mitiendo nuevamente, sólo para los fines de la argumentación, que la corte pudiera tomar conocimiento judicial de estos hechos, aducidos en un memorándum radicado diez o doce días después de la vista y una semana después de expirado el término concedido para la radicación de tal alegato, esta demostración había sido anticipada y resultó nugatoria a vir-tud de otros hechos expuestos en el memorándum del acu-sado, a saber: que en siete ocasiones durante el mes de abril se presentaron acusaciones en corte abierta,- que en mayo hubo siete díás disponibles para este fin, siete días en junio y seis en julio; que cuando la corte se declaró en receso en julio 31, habían transcurrido 125 días desde el arresto del acusado; que se convocó un término especial para el 1ro. de ¡septiembre y que en dicho día el nuevo fiscal de distrito pre-sentó veinte y nueve acusaciones; y que el fiscal de distrito anterior, en julio 12, 1933, a instancias del Procurador General, y como resultado de una investigación ya practicada, radicó en la Corte Municipal de Arecibo una denuncia por el mismo delito contra Antonio Rodríguez, y celebrado el juicio fue absuelto, y que luego fué que se persiguió a este acusado.
De la prueba ofrecida durante la vista celebrada a virtud de una orden para mostrar causa por la cual el juez de dis-trito no había obedecido un auto alternativo de mandamus , librado por este tribunal, se desprende: que en abril 15, 18, 20, 21, 24, 25 y 26 el fiscal anterior presentó en corte abierta ' y radicó 19 acusaciones, una de ellas por el delito de homi-*259cidio involuntario; que en mayo 8, 11, 16, 19, 22 y 26 pre-sentó y radicó 18 acusaciones, una de ellas por homicidio in-voluntario; que en junio 2, 3, 15, 17, 24, 26 y 30 presentó y radicó 36 acusaciones, tres de las cuales eran por homicidio involuntario; que en julio 13, 14, 19, 22, 28 y 31 presentó y radicó 21 acusaciones; y que al iniciarse el término, especial, en septiembre 1ro., el nuevo fiscal de distrito presentó en corte abierta y radicó 29 acusaciones, siendo dos de ellas por homicidio involuntario.

'Debe expedirse el auto perentorio solicitado.